        Case 3:17-cv-00101-RDM Document 429 Filed 02/18/20 Page 1 of 1




February 18, 2020                                                                  Daniel P. Kearney


VIA ECF                                                                               +1 202 663 6285 (t)
                                                                                      +1 202 663 6363 (f)
                                                                          daniel.kearney@wilmerhale.com
Hon. Thomas I. Vanaskie
JAMS, Inc.
1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103

       Re:    CFPB v. Navient Corp., et al., Case No. 3:17-cv-00101-RDM (M.D. Pa.)

Dear Judge Vanaskie:

       Pursuant to the discussion during the February 14, 2020 teleconference, WilmerHale will
produce for in camera review the billing records for Dr. Xiaoling Ang’s work on this matter.
The records will be provided to the Special Master today via e-mail, with the understanding that
they will not be used for any purpose other than deciding the CFPB’s motion to disqualify Dr.
Ang.




                                                           Sincerely,



                                                           /s/ Daniel P. Kearney
